FILE COPY




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                         October 10, 2022

                                       No. 04-22-00548-CV

       HOLLINGSWORTH-PACK CORPORATION and Christopher A. Hewitt, P.E.,
                             Appellants

                                                 v.

     Elroy RODRIGUEZ as Trustee of Peter R. Villarreal Irrevocable Life Insurance Trust,
                                      Appellee

                   From the 288th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2022-CI10686
                            Honorable Nicole Garza, Judge Presiding


                                          ORDER
       The reporter’s record in this appeal was due September 6, 2022. Mr. David J. Laurel is
the court reporter responsible for preparing, certifying, and filing the reporter’s record in this
appeal. On September 28, 2022, this court notified Mr. Laurel via email that the reporter’s
record had not been filed and instructing him to file a Notification of Late Record. We received
no response to our letter.

        It is therefore ORDERED that Mr. Laurel file the record in this court no later than
October 20, 2022. If the record is not received by such date, a show cause order shall issue
directing Mr. Laurel to appear on a day certain and show cause why he should not be held in
contempt for failing to file the record. The clerk of this court shall cause a copy of this order to
be served on Mr. Laurel by certified mail, return receipt requested, and by regular United States
mail.

       Because the trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed, the clerk of this court shall also cause a copy of this order to be
served upon the trial court. See TEX. R. APP. P. 35.3(c).



                                                      _________________________________
                                                      Lori I. Valenzuela, Justice
                                                                             FILE COPY

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of October, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court